DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “initialization voltage measurer” and “data driver.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Upon review of the specification, the “initialization voltage measurer” is part of the Timing Controller ([00116]) and the data driver is supported by structure, 310 (data driver) in Fig. 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 18-20 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Lee (Korean Publication 20200080783).    
Regarding independent claim 18, Lee teaches: a display device, comprising:
a plurality of pixels coupled to a sensing control line extending a first direction (Lee teaches an organic light emitting diode display device (Title) having a plurality of pixels coupled to a sensing control line, GLse extending in a first direction. Figs. 1/2);
a data line extending in a second direction vertical to the first direction (Data line, DL extending in a second direction vertical to the first direction.  Figs.1/2);
a timing controller configured to determine a grayscale correction rate based on location information of the sensing control line, and (In [0046-0047, 0053], Lee teaches a timing controller that determines video data correction using compensation data based on a position of a sensing line.  See also the operation described in [0050-0052]);
generate rewrite image data from image data of a sensing pixel among the pixels coupled to the sensing control line and the grayscale correction rate; and (Recovery data, 50A comprising original video data, 10 and compensating data, 30A, Fig. 3);
a data driver configured to supply a rewrite data voltage to the sensing pixel based on the rewrite image data (See Fig. 2 illustrating video data provided to the pixel supplied by data driver, 300 via data line, DL);
wherein a data voltage supplied to the pixels during an active period of a frame period is different from the rewrite data voltage supplied to the sensing pixel during a vertical blank period of the frame period (Fig. 3 illustrates video data, 20 (data voltage values provided to pixels) provided during an active period, t1 of a frame is different than rewrite data voltage (recovery data, 50A) provided to the pixel during a rewrite period, t2).
Regarding dependent claim 19, Lee teaches the display device according to claim 18, wherein:
the data driver supplies the rewrite data voltage to the sensing pixel through the data line during a data rewrite period in which a previous image display state is reconstructed due to the supply of the rewrite data (See timeframe, t2 in Fig. 3, more specifically the “Recovery” period).
Regarding dependent claim 20, Lee teaches the display device according to claim 19, wherein:
the timing controller sets the grayscale correction rate so that as a row number of the sensing control line increases in the second direction, a grayscale value of the grayscale correction rate decreases (Fig. 3, [0054],  "The recovery data 50A, which is located at the upper end of the panel 100 and supplied to the N-th line in which the scan order is relatively fast in the active section, is relatively large because the charging time t2 of the recovery data 50A is relatively short and includes the compensation value 30A. The recovery data 508, which is located ai the lower end of the pane! 100 and is supplied to the M-in line in which the scan order is relatively slow in the active section, is the compensation value because the charging time t4 of the recovery data 50B is relatively long. 30A) and a smaller compensation vale 30B).



Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2021/0104195 to Choi teaches using the data driver to measure a pixel circuit (Fig. 3) using the same pixel circuit of the instant application (Fig. 2), but does not teach using the initialization voltage as part of the determining a compensation voltage for the pixel circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693